Per Curiam,
The court below committed no error in directing the jury to find for the defendant. The statute of limitations had been pleaded, and was. a bar to the plaintiff’s recovery. More than six years had elapsed between the time when the cause of action accrued and the bringing of the suit. There was nothing to toll the statute. There was an attempt to set up a trust, but it failed. The testimony was vague, both as to the existence of a trust and the nature of it. No chancellor would decree a trust upon such evidence. This view renders a discussion of the other points unnecessary.
Judgment affirmed.